United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4330
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Aamir A. Hafiz-Thompson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 7, 2018
                             Filed: February 9, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       Aamir Hafiz-Thompson directly appeals the above-guidelines-range sentence
the district court1 imposed after he pleaded guilty to possessing a stolen firearm,

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
pursuant to a plea agreement that contained an appeal waiver. His counsel has moved
for leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), acknowledging the appeal waiver, and questioning whether the district court
complied with Fed. R. Crim. P. 11 at the change-of-plea hearing and whether the
sentence is procedurally or substantively unreasonable. In his pro se briefs, Hafiz
asserts that he received ineffective assistance of counsel and that his plea was
unknowing or involuntary.

      To begin, we decline to consider Hafiz-Thompson’s ineffective-assistance-of-
counsel claim on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d
824, 826-27 (8th Cir. 2006) (ineffective-assistance claims are usually best litigated
in collateral proceedings, where record can be properly developed). Next, we
conclude that his assertion that his guilty plea was unknowing or involuntary is not
cognizable on direct appeal because he did not move in the district court to withdraw
his guilty plea. See United States v. Foy, 617 F.3d 1029, 1033-34 (8th Cir. 2010)
(claim that plea was unknowing or involuntary is not cognizable on direct appeal
where defendant failed to move in district court to withdraw guilty plea). With regard
to counsel’s Rule 11 argument, we find no plain error. See United States v.
Dominguez Benitez, 542 U.S. 74, 76 (2004) (standard of review).

        As to counsel’s remaining arguments challenging the procedural and
substantive reasonableness of the sentence, we conclude that the appeal waiver is
valid and enforceable. In particular, we note that Hafiz-Thompson’s own statements
at the change-of-plea hearing indicated that he knowingly and voluntarily entered into
the plea agreement and appeal waiver. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing
enforcement of appeal waivers); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997) (defendant’s representations during plea-taking carry strong presumption of
verity).

                                         -2-
       Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal outside the scope
of the appeal waiver. Accordingly, we dismiss this appeal, and we grant counsel
leave to withdraw.
                        ______________________________




                                        -3-